 My first words, Sir, from this podium are addressed to, you in expression of our sincere congratulations on your election to the high office of President of this the thirty-sixth session of the General Assembly. Your own long and distinguished service in the field of diplomacy and international relations is a matter of public record. You have served not only in the interests of your own country but also in pursuit of the noble objectives of international endeavor.
4.	I recall with particular pleasure the honor we in Guyana had of welcoming you in 1972 as a representative of the Secretary-General to the Conference of Foreign Ministers of NonAligned Countries. Since your return to the service of your country you have contributed to the strengthening of the bonds of friendship between the parties, the Governments and the peoples of Guyana and Iraq a friendship which is enhanced by our joint and cooperative activities as members of the Group of 77, the nonaligned movement and this Organization.
5.	The business of this session promises to be challenging, if not perplexing. We are confident, however, that your skill, your experience, your aplomb and your dedication to the search for just and equitable solutions to the problems which at present beset mankind will be tactfully and maturely applied, to the benefit of the Organization and the peoples here represented.
6.	Let me take this opportunity to express as well our thanks and gratitude to Mr. von Wechmar of the Federal
Republic of Germany, who, as President of the thirty-fifth session, only recently concluded, applied unremittingly his talents and his energies to the achievement of consensus in the Assembly.
7.	We must specially commend him for his untiring efforts to see launched a global round of negotiations on international economic cooperation as desired by the vast majority of Member States.
8.	Equally, I wish to extend to the Secretary-General our deep appreciation for his own consistent and steadfast work directed towards the fulfillment of the purposes and principles of the Charter of the United Nations.
9.	With the admission of Vanuatu to our midst, the Organization takes one more step towards its goal of universality of membership. Today we join with others in welcoming this new Member to our ranks. Guyana is convinced that this Republic will make a positive contribution to our work.
1Q. It was with particular pleasure that Guyana took note of the unanimous decision of the Security Council to recommend acceptance of the application for admission submitted by the newly independent Government of the sister Caribbean country of Belize.The struggle by the Belizean people for their freedom and independence has been long and arduous. Yet even at the very last hour attempts were still being made to frustrate Belize's movement to independence. The Assembly has given constant and unyielding support to the people of Belize in achieving their independence and making secure their territorial integrity. It will be a moment of great joy for the people of Guyana when Belize joins the Organization.
11.	The thirty-sixth session of the Assembly is being held at what may well be a historic crossroads for humanity. It is a moment for reflection on the real values and the present needs of mankind. It is equally a moment to make a projection as to where we go from here, for we seem caught up in the contradiction of extremes. Each hour that we meet, the number of hungry and starving people on this small planet of ours increases. While Saturn and Venus and other distant planets are being explored through the use of a technology which is a wonder indeed, there are people on this earth who spend days to get from one place to another on foot, sometimes in harsh conditions, in search of basic necessities like food, water and fuel. There are enormous extremes of wealth among nations. There are those who are luxuriously housed while others take shelter from the rain in the flimsiest hovels. There are others who remain illiterate while the bounds of knowledge expand continually. And each moment the preparations for war escalate.
12.	The specter of deformation and death due to hunger; and malnutrition, that of disease and deprivation through 
lack of adequate housing, and that of decimation and destruction by conventional and nuclear warfare, even invoked in self-defense, combine to imperil the survival of mankind.
13.	At this particular juncture, we are all aware of serious Negative trends and tendencies in international relations, Increasing turbulence within the international system has led to a pervasive deterioration in political and economic relations. Developments over the past two decades, which had encouraged the hope that principles such as sovereign equality, mutual respect, peaceful coexistence and the right of each State to pursue its own path of political, economic and social development were achieving universal acceptance, are now challenged by postures and policies of confrontation, with resultant mistrust.
14.	The nonaligned movement gave a warning about the possibility of the present circumstances at the Sixth Conference of Heads of State or Government of Non Aligned Countries, held at Havana in 1979, and more recently at the Conference of Ministers for Foreign Affairs of Non1Aligned Countries, held this year at New Delhi.
15.	Today there is a generalized mood of fear and foreboding. At the root of this outlook is the recrudescence, in virulent form, of confrontation and conflict, which some believe derive from ideological differences. It is a sad commentary on man's sense of values that, even as international political and economic relations have worsened and the plight of many peoples simple men, women and children has become more desperate, there can be an intensification in the preparations for war and an increase, both globally and within some nations, in the allocation of resources for such preparations.
16.	The drums of war are beating everywhere. As yet; it is largely a war that is conducted through rhetoric by the world's powerful nations. But in some less powerful countries the war dead are being mourned. However, elaborate preparations involve policies which include not only the fabrication and acquisition of even more sophisticated components for an already overstocked war system, but also the threat which stems from the possession of such instruments of war and the determination to use them.
17.	The question arises whether there are States in the various regions of the world which, egged on by the present circumstances, can feel secure in the belief that a recourse to lawlessness will go unpunished or, at worst, will be received with acquiescence by the international community.
18.	Already, the pursuit of such policies has threatened to render asunder the fragile fabric of detente so laboriously constructed. True, it was a detente that was limited in both its geographical application and its substantive scope. But it represented a beginning and was an element in the process of the relaxation of tension and the democratization of international relations. It kept alive the prospect of building relationships of equality and mutual benefit and of expanding the opportunities for global consensus on the solutions of problems which are global in nature.
19.	These developments threaten to negate the efforts which the United Nations has been so laboriously exerting over the years in the field of disarmament to save succeeding generations from the scourge of war. The overall result is that the world is slowly inching further away from the goal of a secure and lasting peace which the Charter envisages and which is particularly needed in our day. In these circumstances, the second special session of the General Assembly devoted to disarmament, scheduled to be held in 1982, assumes an important and urgent character. It is our sincere hope that optimum use will be made by other States, particularly the nuclear-weapon States, of the negotiating machinery provided for within the United Nations. It is also our hope that the negotiations will be approached in a positive and constructive spirit, one that will best facilitate the achievement of genuine disarmament. But there are certain crisis situations which antedate the dangers inherent in the present trends and tendencies and remain in need of urgent solutions.
20.	In the decisions taken at the recently concluded eighth emergency special session of the General Assembly, devoted to the" question of Namibia, we recorded our determination to maintain the momentum in the march towards universality. In anticipation of the adoption of those appropriate measures as provided for under the Charter, at the present session the Assembly must seek to advance further the cause of Namibian freedom and independence. We must demand that those Members of the Organization that, in one form or another, give succour to South Africa in its continued illegal occupation of Namibia and its acts of aggression against neighboring States join the mainstream of international rejection of the Pretoria racists and their apartheid policies. f
21.	The situation in southern Africa remains a clear threat to international peace and security. In this regard we must not relent in our desire to dismantle the structure of apartheid in South Africa itself.
22.	The search for a lasting solution to the situation in the Middle East requires the reactivation of a more than peripheral involvement of the United Nations. The strategic consensus which the Organization must achieve and implement is one which would ensure for the Palestinians an independent State of their own and allow all States in the region to live in security and peace.
23.	Likewise, in Korea the present apparent stalemate must not lead to the reality of permanent division. The wishes of the Korean people for their peaceful reunification on the basis of principles which are well known, including the 10 point program of the Democratic People's Republic of Korea presented by its President Kim II Sung, at the Sixth Congress of the Workers' Party of Korea, must be realized without delay.
24.	In Cyprus, the inter-communal talks must be encouraged, but always within the comprehensive framework which was devised by this Organization and others in 1974 and subsequently.
25.	Parallel to the turbulence in global political relations, to which I have already alluded, is an international economic system in deep-rooted crisis. It is a crisis from which no individual nation can insulate itself; it is a crisis with fundamental destabilizing consequences for all, especially the already battered economies of many developing countries. These countries continue to confront the twin dilemma of a longterm deterioration in the purchasing power of their commodity exports and a volatility in the prices they obtain from such products on the world market. At the same time, the import prices for essential manufactured and industrial goods from the developed countries show a consistent upward movement.
26.	Those of us who attempt to break out of this vicious circle of commodity trade by industrializing face the protectionist barriers that are erected. And some developed" countries are attempting to shift from multilateral cooperation to bilateral exchanges, with deleterious consequences for the capacity of international financial institutions to promote development.
27.	Compounding these difficulties is the increasing loss of skilled manpower from the developing countries to those parts of the world that are already highly developed. According to a conservative estimate by UNCTAD, over the decade and a half from 1960 to the mid-1970s, upwards of 420,000 skilled personnel moved from the developing to the developed countries. The skilled personnel that were lost included physicians, scientists, engineers, agricultural experts and other critical professional categories, all trained at immense cost and whose loss has considerably weakened our efforts to develop.
28.	There are some, moreover, who would wish to blame the ills of the poor on ideological preferences, and particularly the choice a country makes between a capitalist or a socialist path to development. There are those, also, who would wish to base their willingness to assist the developing countries according to the latter's choice in a so-called global ideological struggle.
29.	I ask: can we with genuine sincerity confront the harsh circumstances of today and the new reality of an interdependent world with the same old dreams, the same old illusions and the same old deceptions? We think not. The positive changes beckoning mankind cannot be contained, nor can we respond by merely clinging to the old economic order.
30.	It is within this context that Guyana expresses regret at the continuing impasse in the NorthSouth dialog. Indeed, the expressed hope of the vast majority or Members of the Organization for the launching of a global round of negotiations has remained just that a hope, We have not advanced much since the near unanimity on the procedures that was achieved at the eleventh special session only last year. We must seek at this session to overcome such barriers as remain to the launching of the global round of negotiations. While such negotiations can lead ultimately to the solution of problems which are structural in nature, many of us are faced with economic problems of both short and medium-term dimensions. These problems require urgent solutions.
31.	Yet even as lack of progress in the NorthSouth dialog is lamented, there may be a ray of hope on the horizon of economic relations at the global level. I have in mind in particular two developments. In May of this year the HighLevel Conference on Economic Cooperation among Developing Countries was held in Venezuela. That conference resulted in substantive decisions of an action-oriented nature designed to strengthen the bases of such cooperation. And there is to be held at\Cancun in October of this year a meeting at the highest political level of a group of developed and developing countries the International Meeting on Cooperation and Development for informal exchanges on the world economic situation. Guyana hopes that the Cancun meeting will, through the manifestation of the necessary political will, help to give impetus to the search by the international community as a whole for solutions to the problems besetting the world economy, including the launching of the global round of negotiations, and that it will enhance the prospects for international economic cooperation in all its dimensions. We recognize that it presents the international community with an opportunity to demonstrate a breadth of vision and the political will to impart impetus and to lend authoritative direction to the global dialog on economic relations.
32.	It must certainly be to our advantage that this meeting will be taking place against the background of an increasing realization and acknowledgment of the interdependent nature of the world in which we live. Let me hasten to add, however, that the interdependence I speak of is not the one that was born and nurtured in the systemic context of subordination and dependent relationships, for that was an interdependence between the exploiter and the exploited, between the rich man and Lazarus, one which saw the distribution of the results of that relationship shewed in favor of the powerful.
33.	A present danger is a lingering desire on the part of some to maintain such a patently unjust relationship. The emerging interdependence, and certainly the one to which we aspire, must be based on the principles of equality and justice and on an equitable distribution of the gains derived from it. We have a dynamic conception of an interdependent world, an interdependence which is symmetrical and based on mutual benefit and mutual respect.
34.	The Third United Nations Conference on the Law of the Sea has now completed its tenth session. Throughout the years of negotiations, all States have had the opportunity of full participation and have contributed to the significant progress which has been made. Indeed, we are at the threshold of concluding a comprehensive treaty. This is why Guyana is concerned that there can be attempts at this late stage to upset a balance so patiently wrought. It is Guyana's lope that ail States will participate in the signing ceremony at Caracas in 1982.
35.	In the finely balanced life support system of this planet, the two most critical areas are those of food and energy. Food production and food security are now matters of universal concern. In his statement before the Committee on World Food Security at Rome in April of this year, the DirectorGeneral of FAO, in alluding to the precarious nature of the global food situation, said that we have to be prepared for the worst not only for this year, but also in the years to come. Indeed, for two successive seasons, as the DirectorGeneral reminded us, the world has consumed more cereals than it has produced. For us, therefore, it seems eminently reasonable to seek international support at all levels for promoting agricultural development, more especially in the developing countries.
36.	We in Guyana have long been embarked on a program of self-sufficiency in food. We have not yet achieved this, but last year, along with Zimbabwe, Guyana was a net exporter of food within the Commonwealth. We intend to accelerate this process. We therefore regard as contradictory, to say the least, the recent positions taken in one of the international institutions, the InterAmerican Development Bank, Dy which Guyana was denied financial resources for increasing its capacity for food production. We cannot understand how there can be on the one hand an expression of an interest in preventing hunger and on the other the adoption of positions which perpetuate that same condition. Guyana remains ready and determined to exploit its potential for agricultural development for the benefit not only of the Guyanese people but also of the people of the Caribbean and even beyond.
37.	Guyana has a similar determination in the field of energy. Whereas eight years ago it required less than 10 per cent of Guyana's export earnings to pay for our imported energy needs, today we expend more than 30 per cent of those earnings, and this despite the fact that we have embarked on programs of conservation and have begun to use again alternative but once discarded sources of energy. We in Guyana have been beneficiaries of the generous oil facility established by the sister Caribbean Republic of Trinidad and Tobago. We pay a tribute to the Government of that country for instituting such a program and express our thanks for the assistance. In this regard, we also wish to commend Venezuela and Mexico, which have established an oil facility for the benefit of a number of Central American and Caribbean countries.
38.	Everyone knows that energy is critical in the process of development. That is why Guyana participated fully in the United Nations Conference on New and Renewable Sources of Energy, held recently at Nairobi. That is why Guyana is resolved to bring into use its potential for hydro-power and other forms of renewable sources of energy and will resist all attempts, for whatever reason, to frustrate our development in that respect. Guyana will support wholeheartedly all States pursuing similar policies.
39.	There have been other recent developments in my region, Latin America and the Caribbean. Our area has not escaped the vicissitudes and dangers which beset the international community elsewhere! In the quest for independence, its maintenance and consolidation, in the pursuit of economic and social development, change is inevitable in Latin America and the Caribbean, as it is elsewhere. That process takes different forms and moves in different directions, reflecting the difference in history, culture and political norms and experience. As elsewhere, too, there are external attempts to dictate unilaterally the nature of change and to fit it into a prism often at variance with the wishes of the people themselves and detrimental to them. We see some of these processes now at work in our region. Let the Assembly not be seen to be equivocating on the right of the people of our region to fashion their own societies without outside interference.
40.	More generally, the people of Latin America and the Caribbean have increasingly been designing their own regional and subregional institutions with a view to advancing cooperation among themselves. Our attitudes are not autarchic. vVe seek to build bridges of friendship and cooperation not only within our region but also with other peoples and regions. The recent Caribbean Basin initiative can conceivably contribute to the realization of these objectives.
41.	The development of these mutual relations must of course be based on respect for the sovereign right of each of our States to pursue its own political, economic and social development, free from all forms of external interference, coercion, intimidation or pressure. Equally, we. of the Caribbean call for scrupulous respect for the wishes of our peoples for the Caribbean area to be respected as a zone of peace.
42.	There are, however, situations arising within our region itself, some of which contain a clear potential for threatening and indeed disturbing international peace and security. One such situation stems from the present nature of our relations with Venezuela.
43.	Several years ago the agenda of the General Assembly included an item entitled "Question of boundaries between Venezuela and the territory of British Guiana". The request for the inclusion of that item was made by the Government of Venezuela in 1962,' four years before my country became independent. The purpose of that request was for Venezuela to assert a claim to over two thirds of the territory of my country. It is apposite to note that, four months before taking such action, Venezuela had raised the question in the Fourth Committee, when the independence of my country was engaging the attention of the Organization, then, as now, in resolute pursuit of the goal of total decolonization. Although at that time Venezuela denied that the assertion of its claim was in conflict with its professed support for the independence of my country, the manner in which Venezuela prosecuted its case was tantamount to its making a settlement of its demands a precondition to the attainment of freedom and independence by the Guyanese people. Simply put, an attempt was made to weaken Guyana's urge for independence. With the full and active support of the Organization, however, our objective of independence was achieved on 26 May 1966.
44.	Early this year the Government of Venezuela reasserted its claim to over two thirds of the territory of Guyana. In prosecuting this claim, Venezuela embarked on a carefully orchestrated campaign aimed at the retardation of our economic development and the dismemberment of my country. I was born and bred in a village in the area of Guyana that Venezuela claims. I look forward to retiring there in peace and tranquility. It is a part of Guyana which is rich in resources mineral, forest, agricultural, including fish and livestock and hydro-power, and in which more than one third of our population resides. As I stand before the Assembly, I face the prospect of one day becoming an alien in my own village, a colonial once again, after our uncompromising and successful struggle for independence, or a refugee from the place of my birth. Thousands of people in my country face this specter, this terrible prospect of a return to the condition of colonialism or of exile from their place of birth.
45.	I do not wish to burden the Assembly with a detailed analysis of the Venezuelan claim, or the absurdity of its nature; nor, indeed, do I intend to chronicle at this time the legal, historical, political and moral justification for Guyana's position. In brief, towards the end of the last century Venezuela sought and received the support of the Government of the United States of America in placing before an international arbitration tribunal the question of the boundary between Venezuela and British Guiana. Acting fully in accordance with the rules and norms of international law, Venezuela and the United Kingdom in 1897 signed in Washington a treaty which contained their agreement to submit the matter to arbitration procedures
as a full, perfect and final settlement. Suffice it to say that the Tribunal met and delivered its unanimous judgment on 3 October 1899 in Paris.4
46.	It is on the basis of that award that the boundary between Venezuela and Guyana was finally determined. Indeed, working assiduously between 1901 and 1905, Venezuelan and British commissioners spared no effort to ensure that the boundary on the ground corresponded in every relevant detail to the arbitrary award of 1899. It is that boundary which has given Guyana its present geographic form; we have lived on the basis of that boundary ever since. Incidentally, in 1932 Venezuela participated with the United Kingdom and Brazil in settling the tri-junction point where the boundaries of Venezuela, Guyana and Brazil meet.
47.	In 1962, Venezuela presented its claim to the Organization, contending that the arbitrary award of 1899 was null and void. The weight of Venezuela's evidence rested at that time, as it still does, on the recollections of one of the junior participants in the Paris proceedings, recorded some 50 years after the event and a few months after he had received a decoration at Caracas, and when all the major participants in the arbitration process, had died. There must be speculation as to the true significance of the request by that junior participant that those recollections of his should remain a closely guarded secret until after his death, when he was beyond the reach of questions.
48.	As the records confirm, in keeping with the time honored traditions of the Organization, Venezuela was given a full hearing in the Special Political Committee at the seventeenth session of the General Assembly [348th and 350th meetings]. As a result of the deliberations in that Committee, agreement was reached between Venezuela and the United Kingdom, with the concurrence of the then Government of British Guiana, that in order to dispel any doubt as to the validity of the 1899 award, experts from Venezuela and the United Kingdom should examine the documentary material relating to that award. At that session, the General Assembly limited its action to taking note of what had been agreed on by the parties [119th plenary meeting, para. 40].
49.	When that consensual position was reached, there was no ambiguity about what was agreed upon, or the nature of the exercise to be undertaken. To make this point pellucid, let it be recalled that the United Kingdom representative said at that time:
"In making this offer I must make it very clear that it is in no sense an offer to engage in substantive talks about revision of the frontier. That we cannot do, for we consider that there is no justification for it".
In recent months, the Government of the United Kingdom has reaffirmed in the British Parliament its position that the arbitrary award of 1899 is valid.
50.	The examination of the voluminous ,documentary material took place between the years 1963 and 1965. We in Guyana remain satisfied that there is not one scintilla of evidence to support the Venezuelan contention of the nullity of the award of 1899. Yet Venezuela maintains its contention.
51.	As our independence approached in 1966", and in order to facilitate the development of friendly relations with Venezuela, the United Kingdom, Venezuela and Guyana concluded an agreement in Geneva.6 That agreement provided mechanisms for ourselves and Venezuela to continue to examine the latter's contention of nullity of the 1899 arbitrary award and to find a practical solution to the controversy which had arisen as a result of that contention. But the ink from the signatures on the Geneva Agreement had hardly dried before Venezuela unleashed a campaign of hostility and aggression against us.
52.	In three successive years, 1967, 1968 and 1969, in the general debate of this Assembly, Guyana had occasion to draw to the attention of the international community repeated acts of pressure, intimidation, subversion and aggression by Venezuela against us. Let me recall two examples: in 1966, only a few months after the conclusion of the Geneva Agreement, Venezuela, through the use of her armed forces, occupied the Guyana part of an island through which our common boundary runs; and 'Venezuela today illegally occupies that part of our territory. In 1968, even as we were engaged in discussion within the framework of the Geneva Agreement, Venezuela, in flagrant disregard of it, sought publicly and privately to discourage investment for development in the region of our country which it claims. And there are many other examples.
53.	It will, therefore, come as no surprise to the Assembly when I report, as I do now, that during the four years which the Geneva Agreement provided for the purpose, Venezuela did not produce any evidence of nullity of the 1899 award. Instead, Venezuela demanded, and sought by all means open to it, a revision of the frontier.
54.	Venezuela claims that the 1899 award is null and void, and now denies its very existence. In many formal and official statements, as, for example, a recent letter to the former President of the International Bank for Reconstruction and Development, opposing the involvement of that bank in the development of a hydroelectric project, the Foreign Minister of Venezuela described the 1899 award as "nonexistent".
55.	The Venezuelan record of breaches of the Geneva Agreement is a dismal one. That record notwithstanding, the Government of Guyana did not abandon the search for an end to the controversy, nor efforts to develop friendly and harmonious relations with the people and Government of Venezuela. Thus, in demonstration of our goodwill and our desire to live in peace and harmony with our territory intact, we agreed with Venezuela, in 1970, by the conclusion of a protocol to the Geneva Agreement the Protocol of Port of Spain on an initial moratorium of 12 years during which period there was to be no claim by either party to the territory of the other. Further, it was the jointly expressed hope that there should be intensive efforts to develop and strengthen relations of friendship between the two countries. That development was reported to the Assembly at its twenty-fifth session [1876th meeting paras. 6869].
56.	It is Guyana's view that by and large the Protocol of PortofSpain worked well. Although provision has been made in that Protocol for the automatic renewal of the moratorium, it also contains provisions whereby either 
Guyana or Venezuela could terminate it. Venezuela recently announced its intention to do so.
57.	When the Protocol of PortofSpain comes to an end on 18 June next year, the parties concerned should return within the ambit of the Geneva Agreement and activate the provisions of Article 33 of the Charter of the United Nations.
58.	Unfortunately, in signaling its intention not to renew the Protocol, the Government of Venezuela simultaneously embarked on the studied campaign of hostility, pressure and intimidation to which I earlier made reference. Venezuela has also belligerently revived its claim to over two thirds of my country, and has communicated publicly that it will oppose any major effort on our part to develop the resources, particularly a hydro-power facility in the Upper Mazaruni, located in the region of Guyana which Venezuela now claims. In doing so, Venezuela is in clear breach of the provisions of the Protocol of PortofSpain.
59.	In this connection, at the United Nations Conference on New and Renewable Sources of Energy held at Nairobi, Venezuela advised the international community that it would not recognize any form of cooperation which would be given for the development of Guyana if such development included the area claimed by it. The Government of Venezuela has also urged the European Community to withhold its participation in the development of the region.
60.	There is a position which Venezuela persistently but erroneously adopts. It is that the Geneva Agreement and the Protocol of PortofSpain, both of which Venezuela has repeatedly violated, repeatedly inhibit us from actively pursuing major development in the area of Guyana claimed by it. That position is juridically untenable. We will not succumb to such pressure. No one can reasonably ask the Guyanese people and their Government to place constraints on their development.
61.	Indeed, Venezuela has reneged on an agreement reached on the occasion of the conclusion of the Protocol of PortofSpain in 1970. Under that agreement there was the understanding that each Government would abstain from making any statement, issuing any publication, or committing other acts which would be detrimental to the economic development and progress of each other's State. Guyana has scrupulously adhered to that agreement.
62.	The history of Venezuela's behavior on the question of the frontier with Guyana gives us little cause for optimism. What causes further concern are other policies being pursued by the present Government of Venezuela in that regard. Thus, allied with the desire of that Government to acquire new and sophisticated weapons of war, including F16 fighter aircraft, there are increasingly claimant calls within Venezuela for a military solution to the controversy. 3 would remind the Assembly that the planes used to bomb the nuclear reactor in Iraq were of the same vintage as the F16s which are being purchased by Venezuela. Thus, the purpose of the Venezuelan posture in this regard is to maintain a regime of pressure to bend us to their will.
63.	I have deliberately refrained from making this presentation detailed. We have produced a memorandum which amply describes Guyana's position. The delegation of Guyana will, through the established procedures, have that memorandum circulated as an official document of the General Assembly.
64.	The Government and people of Guyana earnestly desire a speedy end to this controversy. We have no other wish than that of establishing a regime of peace, harmony and friendship with the people of Venezuela, with whom we share aspirations for a just and satisfying life and with whom we can together make a contribution to our development and that of our region and our continent, if the Government of Venezuela is of a like mind, then the Geneva Agreement, if henceforth scrupulously respected by Venezuela, can provide such an opportunity. It is oh that basis, and using that approach an approach which I am sure this Assembly will endorse that the Government of Guyana is willing to engage in discussions with Venezuela.
65.	The implications of the Venezuelan claim are serious as much for the future of the relations between Guyana and Venezuela as they are for the future of several States in Latin America, and indeed beyond our region in Africa and in Europe.
66.	As a result of the award of 1899, Guyana lost territory to Venezuela. I ask this rhetorical question: if Venezuela's contention of nullity is valid, is it prepared under those circumstances to entertain on an equal footing a claim by Guyana to territory which is now regarded as part of Venezuela?
67.	Venezuela brought the question of our boundary to the United Nations in 1962, at a time when our independence was being considered. We bring it back to the Organization in 1981 to help us maintain our independence and to have our territorial integrity respected.
68.	We have given notice to the 'Assembly of the dangers inherent in the prosecution by Venezuela of its claim. There can be a threat to peace and security, and we have alerted this Assembly to it. Guyana reserves the right to request, if it become y, consideration by the United Nations of the threat which the claim and the manner of its promotion pose. However, we now appeal to the Organization and each and every one of its Members to prevail upon Venezuela to abandon the ill-conceived course of action on which it has embarked for too long.
69.	The complexity of the political and economic crises facing the international community today, and the vast scope of the day-to-day concerns of the world's peoples place the Organization, I suggest, before a challenge which exceeds anything conceived at the time of its creation. The Organization is not perfect. Yet it has effectively over the years helped to mute and contain confrontation in specific areas. Equally, it has played a positive role not only in promoting those principles of a universal character which should guide the actions of Member States, but also in enhancing the prospects and devising appropriate mechanisms for international cooperation on matters of global concern.
70.	The range of problems of increasing concern to individual States, particular regions or groups of States has narrowed. In any event, the interrelationship of issues and the necessity for the successful resolution of conflicts and controversies point to the increasingly global nature of problems and the concomitant imperative of a global approach to solutions. The capacity of the Organization to contribute to these solutions would clearly be enhanced if major Powers and those which act in their image would make their recourse to it less selective and self-serving.
71.	I believe that now more than ever we need to optimize the use of the Organization for the fulfillment of its primary purposes. Foremost among these must be, in the words of the Charter, "to save succeeding generations from the scourge of war". We must resolve to turn back the tide, which is heading towards a holocaust of unprecedented dimensions. We must resolve to embark unremittingly on a program of general and complete disarmament.
72.	The second purpose is the provision of security of food, clothing and shelter for the masses of the world's peoples.
73.	Finally, there is the dire necessity to create the conditions for a regime of genuine peace and security. We are increasingly an interdependent world in which survival is dependent on mutual support and on collective action for mutual benefit.
74.	The nonaligned movement has been in the vanguard of international action for the achievement of these goals. It continues to fulfill its vocation as an independent non-bloc factor in international relations, free from competition for spheres of influence and from hegemony and domination. The role of the movement as a force for positive and constructive change in the international system is universally acknowledged. There is now no question of the authenticity of our positions or the legitimacy of our cause.
75.	So successful have we been that instead of the derision which we have attracted in the past there is now the adoption of not-so-subtle stratagems for infiltrating the movement and diverting it to purposes which are not of our making or in our interests. We need to continue to resist these efforts'. Now more than ever we in the movement need to adhere to our principles and to be resolute in our determination to pursue the policy of nonalignment. To those ends the people and Government of Guyana remain irrevocably committed.
76.	Guyana believes that when a better world is created by us all through our cooperation and concerted efforts it must be managed by us all in keeping with the standards and qualities befitting our humanity. Even the mightiest and most sophisticated implements of war cannot achieve this, Such armaments can only achieve what they were created for destruction, not only of the weak but also of the powerful and strong.
77.	The developing countries must be encouraged to use the resources, both human and natural, that are available to them for the benefit of their peoples. The development process should be geared towards producing self-reliant nations which can benefit from the reality of independence, not by patterning their development styles after other nations but by a global effort for mutual cooperation and true partnership.


